In an action in which the plaintiff wife was granted a judgment of divorce, defendant appeals from an order of the Supreme Court, Kings County, dated June 18, 1975, which, inter alia, (1) upon granting his motion to reduce the alimony and child support awarded to plaintiff, reduced his total obligation by only $10 per week, (2) directed him not to appear within one block of the former marital premises, unless notified that repairs are essential, and (3) ordered that he remove his tools from the said premises. Order modified, on the law and the facts, by deleting the second and third decretal paragraphs thereof. As so modified, order affirmed, without costs or disbursements. The provisions of the order which direct defendant to remove his tools from the marital premises and not to appear within one block thereof, unless notified that repairs are essential, were not sought by either party in the papers submitted. Accordingly, it was an abuse of discretion to have ordered such a drastic remedy, which was essentially unrelated to the relief actually sought (see Broadhurst v Broadhurst, 50 AD2d 569; Condon v Condon, 53 AD2d 622). The papers submitted on defendant’s application for a downward modification of alimony and child support, made within two weeks of the original award, do not establish a change of circumstances (see Casola v Casola, 235 NYS2d 495). Gulotta, P. J., Hopkins, Latham, Shapiro and Hawkins, JJ., concur.